



EXHIBIT 10.47
Novelion Services USA, Inc.
2711 Centerville Road
Suite 400
Wilmington, DE 19808
November 28, 2016
Roger Louis
c/o Aegerion Pharmaceuticals, Inc.
One Main Street
Suite 800
Cambridge, MA 02142
Dear Roger:
RE: Offer of Employment
As you are aware, Aegerion Pharmaceuticals, Inc. (“Aegerion”), QLT Inc. and
Isotope Acquisition Corp. have agreed to carry out a merger (the “Merger”) on
the terms set out in the Agreement and Plan of Merger dated June 14, 2016 (the
“Merger Agreement”).
Following the Merger, Aegerion will become an indirect subsidiary of Novelion
Services USA, Inc., a Delaware corporation (“Novelion Services”). Novelion
Services is currently a subsidiary of QLT Inc., a British Columbia company,
which we anticipate will change its name to “Novelion Therapeutics Inc.”
(“Novelion Canada”).
We are pleased to offer you employment with Novelion Services in the position of
Global Chief Compliance Officer, commencing effective on the completion of the
Merger, which is currently anticipated to be November 29, 2016 (the
“Commencement Date”).
Should you choose to accept this offer, the terms and conditions of your
employment with Novelion Services will be the same as those set out in your
current employment agreement with Aegerion which is attached as Schedule “A” to
this letter (the “Aegerion Agreement”), except that the terms and conditions of
the Aegerion Agreement will be modified and supplemented as follows:
1.
Defined Terms: In the Aegerion Agreement, references to the “Company” or
“Aegerion” (or any other references indicating your employer) will be deemed to
be references to Novelion Services, references to the “Board” will be deemed to
be references to the Board of Directors of Novelion Services, and references to
the “Agreement” or the “Employment Agreement” (or any other references to the
terms and conditions of your employment) will mean the Aegerion Agreement as
modified and supplemented by this letter. In this letter, “Affiliate” has the
meaning given to it in the Delaware General Corporation Law, and any other
capitalized terms that are not defined in this letter will have the meanings
given to them in the Aegerion Agreement.

2.
Responsibilities and Reporting: As Global Chief Compliance Officer, you will
have the duties and responsibilities set out in Section 3(a) of the Aegerion
Agreement in respect of Novelion Services. As described below, under the Master
Service Agreement between Novelion Canada and Novelion Services that will be
entered into on or about the completion date of the Merger, as amended from time
to time (the “Service Agreement”) you may also be required to perform services
to Novelion Canada and other Affiliates of Novelion Canada, including holding an
office in Novelion Canada. For certainty, you will be an employee of Novelion
Services and not an employee of Novelion Canada, and when you provide services
to Novelion Canada you will be doing so as an employee of Novelion Services in
the context of certain management services it provides to Novelion Canada under
the Service Agreement. You will report to the Chief Executive Officer of
Novelion Services.

3.
Base Salary: You will be paid the Base Salary reflected in the Aegerion
Agreement, subject to adjustment by the Board or Compensation Committee thereof
from time to time.

4.
Length of Service: Novelion Services will recognize your length of service with
Aegerion for all purposes related to your employment with Novelion Services,
including for the purpose of determining your entitlements on termination of
your employment pursuant to the Aegerion Agreement.

5.
Accrued Obligations: Your employment with Aegerion will cease immediately prior
to the Commencement Date and Aegerion will be responsible for providing you with
all accrued but unpaid Base Salary and unreimbursed expenses incurred in
accordance with the Aegerion Agreement up to such date. Any vacation time that
you have accrued under






--------------------------------------------------------------------------------





Aegerion’s vacation policy as of the Commencement Date, but not used as of such
date, will be “rolled over” to Novelion Services. Novelion Services will credit
you with this time for purposes of its vacation policy. By accepting this offer,
you consent to the rollover of this vacation time and acknowledge and agree that
you are not entitled to any payment for this vacation time in connection with
the transfer of your employment from Aegerion to Novelion Services. For
certainty, you will continue to be obligated to repay your Signing Bonus
pursuant to Section 4(c) of the Aegerion Agreement if you resign from employment
with Novelion Services other than for Good Reason or are terminated for Cause,
and you will pay such amount to Aegerion and/or Novelion Services at the
direction of Novelion Services.
6.
No Severance or Good Reason: You agree that (a) the transfer of your employment
from Aegerion to Novelion Services and any other changes to the terms and
conditions of your employment that are expressly contemplated by this letter,
and/or (b) any changes to your duties or responsibilities that directly result
from the Merger (including without limitation any such changes directly
resulting from your new status as an executive officer of a subsidiary of
Novelion Canada) shall not, individually or in the aggregate, constitute Good
Reason for purposes of the Aegerion Agreement or the Employment Agreement or
entitle you to any Severance Benefits, Accelerated Equity Benefit, Retention
Bonus Amount, or any other severance benefits or the acceleration of any vesting
or other rights, to which you might otherwise be entitled. You agree that, to
the extent required by law to permit Aegerion to rely on this paragraph 6,
Novelion Services is and will be deemed to be acting as agent or trustee on
behalf of and for the benefit of Aegerion.

7.
Stock Options / Equity Grants: Any stock options, restricted stock units, or
other equity awards that you may have been granted pursuant to the Inducement
Plan or 2010 Stock Option and Incentive Plan will be dealt with as set out in
the Merger Agreement. Once the Merger is completed, any such outstanding
entitlements will be governed by and subject to the applicable stock option plan
and stock option agreement.

8.
Right to Work in Canada: You will cooperate with Novelion Services to seek,
obtain, and maintain the right to work in Canada to provide services on behalf
of Novelion Services to Novelion Canada and any of its other Affiliates.
Novelion Services will pay the reasonable costs associated with obtaining a
permit to work in Canada.

9.
Commuting to Canada: You acknowledge that travel will be required in connection
with your employment, including commuting on a regular basis to such locations
in Canada as are required for Novelion Services to provide its management
services to Novelion Canada and its Canadian Affiliates.

10.
Tax Consultation Expenses: Each year so long as you are providing management
services, you will be entitled to reimbursement for your reasonable expenses up
to a maximum of USD $5,000 for an independent tax consultation regarding the
Canadian tax implications of your work on behalf of Novelion Services in Canada
and/or preparation of your Canadian tax return.

11.
Tax Equalization:

(a)
As you will be subject to income tax and social security obligations arising
from your services performed in Canada on behalf of Novelion Services, Novelion
Services is prepared to address the overall tax and social security burden that
you experience with the intention that your total tax and social security burden
while working in both the United States and Canada will be equal to what your
tax and social security burden would have been had you remained working solely
in Massachusetts. Novelion Services will provide you with tax equalization in
connection with all income tax and social security liabilities arising from the
performance of your employment duties within Canada. Novelion Services intends
that the income taxes and social security levies payable by you on all taxable
employment income and related benefits, as prescribed by the applicable tax and
social security laws, should be no better or worse than the personal taxes and
social security levies you would have been required to pay on such amounts if
your employment duties had been performed solely in the state of Massachusetts.
Where your annual tax and social security obligation yields a higher total
obligation than if your employment duties were solely performed in the state of
Massachusetts, Novelion Services will reimburse you for the difference. Where
your annual tax and social security obligations yields a lower total tax and
social security impact than if your employment duties were solely performed in
the state of Massachusetts, you will reimburse Novelion Services for the
difference.

(b)
You will provide all information necessary for the preparation of a tax
equalization calculation.

(c)
Novelion Services will pay all reasonable costs and professional fees related to
calculating this equalization payment, and reserves the discretion to establish
the process and criteria for determining the tax equalization calculation. For
clarity, the tax equalization payments described in this paragraph 11 will not
take into consideration or apply to any taxable income from sources other than
your employment with Novelion Services, and you will remain responsible for all
income taxes arising from your personal income.






--------------------------------------------------------------------------------





(d)
If you establish your primary residence in Canada, Novelion Services’
obligations under this paragraph 11 will cease, provided that there will be a
pro-rated adjustment for any partial year.

(e)
If your employment is terminated for any of the reasons described under Section
7 of the Aegerion Agreement, then between January 1 and July 31 of the calendar
year following the calendar year in which such termination occurs, Novelion
Services will pay you any remaining tax equalization payments owed in accordance
with this paragraph 11 or, in the event that the reconciliation results in you
owing money to Novelion Services, you will make such payment to Novelion
Services.

12.
Release: The form of Release of Claims contemplated in the Aegerion Agreement
will be the form attached as Schedule “B” to this Agreement.

13.
Employment Standards: This provision applies only if and to the extent that the
employment laws of Canada apply to your employment. If the minimum standards in
the British Columbia Employment Standards Act or Ontario Employment Standards
Act, 2000, or any other applicable employment standards legislation, as they
exist from time to time are more favorable to you in any respect than provided
for in the Employment Agreement, including but not limited to the provisions in
respect of notice of termination, the provisions of the applicable Employment
Standards Act or legislation will apply.

14.
Confidentiality, Assignment of Intellectual Property and Non-Competition: As a
condition of your employment with Novelion Services, and in consideration of the
commitments set forth in this letter, you agree to execute and deliver to
Novelion Services the Confidentiality, Assignment of Intellectual Property and
Non-Competition Agreement attached as Schedule “C” to this letter (the
“Ancillary Agreement”), which will take effect on the Commencement Date,
following which any references to the “Confidentiality Agreement” in the
Aegerion Agreement will be deemed to be references to the Ancillary Agreement.
Your acceptance of this offer of employment or execution of the Ancillary
Agreement does not affect your obligations to Aegerion or the rights of Aegerion
under the Confidentiality Agreement arising from your employment with Aegerion
prior to the Commencement Date.

15.
Priority: If there is any conflict or inconsistency between these Supplementary
Terms and the Aegerion Agreement, these Supplementary Terms will take
precedence.

If the terms and conditions of your employment described in this letter and the
terms and conditions of the Ancillary Agreement are acceptable to you, please
sign this letter (where indicated on the next page) and the enclosed Ancillary
Agreement, and return signed copies of the foregoing to us by November 28, 2016.
If you have any questions or concerns, please do not hesitate to contact
Geoffrey Cox.




[Remainder of this page intentionally left blank]

























--------------------------------------------------------------------------------





Yours truly,


NOVELION SERVICES USA, INC.


Per: /s/ Geoffrey Cox
Authorized Signatory






I, Roger Louis, have read, understand and agree with the terms and conditions of
employment referenced in this letter. I have had a reasonable opportunity to
consider these terms and conditions and seek independent legal advice, and I
accept employment with Novelion Services on these terms and conditions.




/s/ Roger Louis     
Signature                        


November 28, 2016
Date















































--------------------------------------------------------------------------------





Roger Louis - Employment Agreement
SCHEDULE “A”
AEGERION AGREEMENT




[See attached]





























































--------------------------------------------------------------------------------







EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is made and entered into as of this
5th day of November 2015, by and between Aegerion Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and Roger Louis (the “Employee”).
W I T N E S S E T H :
WHEREAS, the Company and Employee previously entered into that certain offer
letter agreement, dated as of October 23, 2015 (the “Offer Letter”); and
WHEREAS, the Company desires to replace and restate the Offer Letter in full,
and enter into this Agreement regarding the terms of the Employee’s employment,
and Employee desires to enter into this Agreement and to accept the terms and
provisions of such employment, as embodied in this Agreement.
Section 1.Definitions.
(a)“Accrued Obligations” shall mean (i) all accrued but unpaid Base Salary
through the Date of Termination, (ii) any unpaid or unreimbursed expenses
incurred in accordance with Section 6 hereof, and (iii) any accrued but unused
vacation time through the Date of Termination.
(b)“Base Salary” shall mean the salary provided for in Section 4(a) hereof.
(c)“Board” shall mean the Board of Directors of the Company.
(d)“Confidentiality Agreement” shall mean the Company’s Confidentiality,
Assignment and Noncompetition Agreement attached hereto as Exhibit A.
(e)“Cause” shall mean (i) Employee’s failure (except where due to a Disability),
neglect, or refusal to perform in any material respect Employee’s duties and
responsibilities, (ii) any act of Employee that has, or could reasonably be
expected to have, the effect of injuring the business of the Company or its
affiliates in any material respect, (iii) Employee’s conviction of, or plea of
guilty or no contest to: (x) a felony or (y) any other criminal charge that has,
or could be reasonably expected to have, an adverse impact on the performance of
Employee’s duties to the Company or otherwise result in material injury to the
reputation or business of the Company, (iv) the commission by Employee of an act
of fraud or embezzlement against the Company, or any other act that creates or
reasonably could create negative or adverse publicity for the Company; (v) any
violation by Employee of the policies of the Company, including but not limited
to those relating to sexual harassment or business conduct, and those otherwise
set forth in the manuals or statements of policy of the Company, (vi) Employee’s
violation of federal or state securities laws, or (vii) Employee’s breach of
this Agreement or breach of the Confidentiality Agreement.
(f)“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.
(g)“Date of Termination” shall mean the date on which Employee’s employment
terminates.
(h)“Disability” shall mean any physical or mental disability or infirmity of
Employee that prevents the performance of Employee’s duties for a period of
(i) ninety (90) consecutive days or (ii) one hundred twenty (120)
non-consecutive days during any twelve (12) month period. Any question as to the
existence, extent, or potentiality of Employee’s Disability upon which Employee
and the Company cannot agree shall be determined by a qualified, independent
physician selected by the Company and approved by Employee (which approval shall
not be unreasonably withheld). The determination of any such physician shall be
final and conclusive for all purposes of this Agreement.
(i)“Effective Date” shall mean November 23, 2015.
(j)“Good Reason” shall mean, without Employee’s consent, (i) a material
diminution in Employee’s duties, or responsibilities, (ii) a material reduction
in Base Salary as set forth in Section 4(a) hereof (other than pursuant to an
across-the-board reduction applicable to all similarly situated executives),
(iii) the relocation of Employee’s principal place of employment more than fifty
(50) miles from its then current, or (iv) any other material breach of a
provision of this Agreement by the Company (other than a provision that is
covered by clause (i), (ii), or (iii) above). Employee acknowledges and agrees
that Employee’s exclusive remedy in the event of any breach of this Agreement
shall be to assert Good Reason pursuant to the terms and conditions of Section
7(e) hereof. Notwithstanding the foregoing, during the Term, in the event that
the Company reasonably believes that Employee may have engaged in conduct that
could constitute Cause hereunder, the Company may, in its sole and absolute
discretion, suspend Employee from performing Employee’s duties hereunder, and in
no event shall any such suspension constitute an event pursuant to which
Employee may terminate employment with Good Reason or otherwise constitute a
breach hereunder; provided, that no such suspension shall alter the Company’s
obligations under this Agreement during such period of suspension.





--------------------------------------------------------------------------------





(k) “Release of Claims” shall mean a separation agreement in a form acceptable
to the Company under which Employee releases the Company from any and all claims
and causes of action and the execution of which is a condition precedent to
Employee’s eligibility for Severance Benefits in the event his employment is
terminated by the Company without Cause or by Employee for Good Reason, as
described in Sections 7(d) and 7(e).
(l)“Retention Bonus Amount” shall mean any cash retention bonus awarded prior to
the Date of Termination.
(m) “Severance Benefits” shall mean (i) continued payment of Base Salary during
the Severance Term, payable in accordance with the Company’s regular payroll
practices, and (ii) subject to the Employee’s timely election of COBRA and
copayment of premium amounts at the active employees’ rate, payment of the
employer portion of the premiums for the Company’s group health and dental
program for the Employee in order to allow him to continue to participate in the
Company’s group health and dental program until the earlier of (Y) 12 months
from the Date of Termination, and (Z) the date the Employee becomes re-employed
and eligible for health and/or dental insurance; provided, however, that this
subsection (ii) is to be modified, as required, and by mutual agreement of the
parties, to comply with the non-discrimination rules and other provisions and
requirements of the Patient Protection and Affordable Care Act.
(n)“Severance Term” shall mean the twelve (12) month period, which commences on
the first day following the Date of Termination following termination by the
Company without Cause or by Employee for Good Reason.
Section 2.Acceptance and Term.
The Company agrees to continue to employ Employee on an at-will basis, and
Employee agrees to accept such employment and serve the Company, in accordance
with the terms and conditions set forth herein. The term of employment (referred
to herein as the “Term”) shall continue until terminated by either party at any
time, subject to the provisions herein.
Section 3.Position, Duties, and Responsibilities; Place of Performance.
(a)Position, Duties, and Responsibilities. During the Term, Employee shall be
employed and serve as Global Chief Compliance Officer of the Company (together
with such other position or positions consistent with Employee’s title or as the
Company shall specify from time to time) and shall have such duties and
responsibilities commensurate therewith, and such other duties as may be
assigned and/or prescribed from time to time by the Chief Executive Officer
and/or the Board or its designee.
(b)Performance. Employee shall devote his full business time, attention, skill,
and best efforts to the performance of his duties under this Agreement and shall
not engage in any other business or occupation during the Term, including,
without limitation, any activity that (x) conflicts with the interests of the
Company, (y) interferes with the proper and efficient performance of Employee’s
duties for the Company, or (z) interferes with Employee’s exercise of judgment
in the Company’s best interests. Notwithstanding the foregoing, nothing herein
shall preclude Employee from (i) serving, with the prior written consent of the
Board, as a member of the boards of directors or advisory boards (or their
equivalents in the case of a non-corporate entity) of non-competing businesses
and charitable organizations, (ii) engaging in charitable activities and
community affairs, and (iii) managing Employee’s personal investments and
affairs; provided, however, that the activities set out in clauses (i), (ii),
and (iii) shall be limited by Employee so as not to interfere, individually or
in the aggregate, with the performance of Employee’s duties and responsibilities
hereunder. Employee represents that he has provided the Company with a
comprehensive list of all outside professional activities with which he is
currently involved or reasonably expects to become involved. In the event that,
during his employment by the Company, the Employee desires to engage in other
outside professional activities, not included on such list, Employee will first
seek written approval from the CEO or President and such approval shall not be
unreasonably withheld.
Section 4.Compensation.
(a)Base Salary. In exchange for Employee’s satisfactory performance of his
duties and responsibilities, Employee initially shall be paid a semi-monthly
Base Salary of $14,583.34 ($350,000.00 on an annualized basis), payable in
accordance with the regular payroll practices of the Company. All payments in
this Agreement are on a gross, pre-tax basis and shall be subject to all
applicable federal, state and local withholding, payroll and other taxes.
(b)    Target Bonus.     In addition to the Base Salary, Employee will be
eligible to earn an annual target bonus of up to 40% of his Base Salary (the
“Target Bonus”). There is an overachievement component to this bonus target, as
determined by the Board (or a committee thereof) and Employee’s manager in their
sole discretion. The actual amount of such bonus, if any, will be determined by
the Board (or a committee thereof) and Employee’s manager in their sole
discretion, based upon Company performance, Employee’s achievement of a series
of performance milestones, and any other factors that the Board (or a committee
thereof), in its discretion, deem appropriate. Employee’s achievement of such
milestones, as well as the amount of any bonus, shall be determined by the Board
and Employee’s manager in their sole discretion. Typically, bonuses, if any, are
paid out no later than March 15 of the year following the applicable bonus year.
Employee will be eligible to receive a Target





--------------------------------------------------------------------------------





Bonus following the 2016 bonus year. Employee must be employed by the Company at
the time of any such bonus payment in order to be eligible for any such payment.
(c)    Signing Bonus. In addition to the above bonus, Employee will be eligible
to receive a one-time cash sign-on bonus in the amount of $100,000, which will
be paid out as soon as practical following the Effective Date. Employee must be
employed by the Company at the time of the bonus payment in order to be eligible
for any such payment. If, prior to the 12-month anniversary of the Effective
Date, Employee resigns or the Company terminates Employee’s employment for
Cause, then Employee agrees to repay to the Company the net amount of the
signing bonus within 30 days of such termination of employment.
(d)    Stock Options/Equity Grants. Subject to Board approval, the Company will
offer to Employee the option (the “Option Award”) to purchase 85,000 shares of
the Company’s common stock, $0.001 par value per share (the “Common Stock”),
issued pursuant to the terms of the Company’s Inducement Award Stock Option Plan
(or a successor plan, if any) (the “Inducement Plan”) and subject to the terms
of a stock option agreement thereunder. The options subject to the Option Award
shall have an exercise price equal to the fair market value of the Common Stock
on the date of grant (as determined by the Board or Compensation Committee
thereof). The Option Award shall be subject to vesting and shall be issued
pursuant to the terms of the Company’s Inducement Plan and subject to the terms
of a stock option agreement thereunder (collectively the “Equity Documents”).
The vesting schedule for Employee’s Option Award will be the vesting schedule
outlined in the Equity Documents (i.e., the option to purchase 85,000 shares
will vest over four years in equal monthly installments commencing immediately
upon the grant date). The full terms and conditions related to these option
grants shall be set forth in the Equity Documents and to the extent that there
is any inconsistency between this Agreement and the Equity Documents, the Equity
Documents shall control.
Section 5.Employee Benefits.
During the Term, Employee shall be eligible to participate in health insurance
and other benefits provided generally to similarly situated employees of the
Company, subject to the terms and conditions of the applicable benefit plans
(which shall govern). Employee also shall be eligible for the same number of
holidays and vacation days as well as any other benefits, in each case as are
generally allowed to similarly situated employees of the Company in accordance
with the Company policy as in effect from time to time. Nothing contained herein
shall be construed to limit the Company’s ability to amend, suspend, or
terminate any employee benefit plan or policy at any time without providing
Employee notice, and the right to do so is expressly reserved.
Section 6.Reimbursement of Business Expenses; Relocation and Temporary Living
Assistance.
During the Term of Employment, the Company shall pay (or promptly reimburse
Employee) for documented, out-of-pocket expenses reasonably incurred by Employee
in the course of performing his duties and responsibilities hereunder, which are
consistent with the Company’s policies in effect from time to time with respect
to business expenses, subject to the Company’s requirements with respect to
reporting of such expenses.
Section 7.Termination of Employment.
(a)General. Employee’s employment with the Company shall terminate upon the
earliest to occur of: (i) Employee’s death, (ii) a termination by reason of a
Disability, (iii) a termination by the Company with or without Cause, and (iv) a
termination by Employee with or without Good Reason. Notwithstanding anything
herein to the contrary, the payment (or commencement of a series of payments)
hereunder of any nonqualified deferred compensation (within the meaning of
Section 409A of the Code) upon a termination of employment shall be delayed
until such time as Employee has also undergone a “separation from service” as
defined in Treas. Reg. 1.409A-1(h), at which time such nonqualified deferred
compensation (calculated as of the date of Employee’s termination of employment
hereunder) shall be paid (or commence to be paid) to Employee on the schedule
set forth in this Section 7 as if Employee had undergone such termination of
employment (under the same circumstances) on the date of Employee’s ultimate
“separation from service.”
(b)Termination Due to Death or Disability. Employee’s employment under this
Agreement shall terminate automatically upon Employee’s death. The Company also
may terminate Employee’s employment immediately upon the occurrence of a
Disability, such termination to be effective upon Employee’s receipt of written
notice of such termination. In the event of Employee’s termination as a result
of Employee’s death or Disability, Employee or Employee’s estate or
beneficiaries, as the case may be, shall be entitled only to the Accrued
Obligations and the Retention Bonus Amount, and Employee shall have no further
rights to any compensation or any other benefits under this Agreement.
(c)Termination by the Company with Cause.
(i)The Company may terminate Employee’s employment at any time with Cause,
effective upon Employee’s receipt of written notice of such termination;
provided, however, that with respect to any Cause termination relying on clause
(i) or (ii) of the definition of Cause set forth in Section 1(d) hereof, to the
extent that such act or acts or failure or failures to act are curable, Employee
shall be given ten (10) days’ written notice by the Company of its





--------------------------------------------------------------------------------





intention to terminate him with Cause, such notice to state the act or acts or
failure or failures to act that constitute the grounds on which the proposed
termination with Cause is based, and such termination shall be effective at the
expiration of such ten (10) day notice period unless Employee has fully cured
such act or acts or failure or failures to act, to the Company’s complete
satisfaction, that give rise to Cause during such period.
(ii)In the event that the Company terminates Employee’s employment with Cause,
Employee shall be entitled only to the Accrued Obligations. Following such
termination of Employee’s employment with Cause, except as set forth in this
Section 7(c)(ii), Employee shall have no further rights to any compensation or
any other benefits under this Agreement. For the avoidance of doubt, Employee’s
sole and exclusive remedy upon a termination of employment by the Company with
Cause shall be receipt of the Accrued Obligations.
(d)Termination by the Company without Cause. The Company may terminate
Employee’s employment at any time without Cause, effective upon Employee’s
receipt of written notice of such termination. In the event that Employee’s
employment is terminated by the Company without Cause (other than due to death
or Disability) and provided that he fully executes and does not revoke an
effective Release of Claims as described in Section 7(g), Employee shall be
eligible for:
(i)        The Accrued Obligations;
(ii)        The Severance Benefits;
(iii) At the end of the Severance Term, the Retention Bonus Amount; and
(iv)       If such termination without Cause and the Date of Termination occur
within eighteen (18) months after a Sale Event (as such term is defined in the
Company’s 2010 Stock Option and Incentive Plan), acceleration of the vesting of
100% of Employee’s then outstanding unvested equity awards, such that all
unvested equity awards vest and become fully exercisable or non-forfeitable as
of the Date of Termination (the “Accelerated Equity Benefit”), in which case
Employee shall have ninety (90) days from the Date of Termination to exercise
the vested equity awards.
Notwithstanding the foregoing, the Severance Benefits shall immediately
terminate, and the Company shall have no further obligations to Employee with
respect thereto, in the event that Employee breaches any provision of the
Confidentiality Agreement or the Release of Claims. Any such termination of
payment or benefits shall have no effect on the Release of Claims or any of
Employee’s post-employment obligations to the Company. Following such
termination of Employee’s employment by the Company without Cause, except as set
forth in this Section 7(d), Employee shall have no further rights to any
compensation or any other benefits under this Agreement. For the avoidance of
doubt, Employee’s sole and exclusive remedy upon a termination of employment by
the Company without Cause shall be receipt of (i) the Severance Benefits (and,
in the case of such a termination within eighteen (18) months after a Sale
Event, the Accelerated Equity Benefit), subject to his execution of the Release
of Claims, (ii) the Accrued Obligations, and (iii) at the end of the Severance
Term, the Retention Bonus Amount, subject to his execution of the Release of
Claims.
If the Company makes overpayments of Severance Benefits, Employee promptly shall
return any such overpayments to the Company and/or hereby authorizes deductions
from future Severance Benefit amounts.
(e)Termination by Employee with Good Reason. Employee may terminate his
employment with Good Reason by providing the Company thirty (30) days’ written
notice setting forth in reasonable specificity the event that constitutes Good
Reason, which written notice, to be effective, must be provided to the Company
within sixty (60) days of the occurrence of such event. During such thirty (30)
day notice period, the Company shall have a cure right (if curable), and if not
cured within such period, Employee’s termination will be effective upon the
expiration of such cure period, and Employee shall be entitled to the same
payments and benefits as provided in Section 7(d) hereof for a termination by
the Company without Cause, subject to the same conditions on payment and
benefits as described in Section 7(d) hereof. Following such termination of
Employee’s employment by Employee with Good Reason, except as set forth in this
Section 7(e), Employee shall have no further rights to any compensation or any
other benefits under this Agreement. For the avoidance of doubt, Employee’s sole
and exclusive remedy upon a termination of employment with Good Reason shall be
receipt of (i) the Severance Benefits (and, in the case of such a termination
within eighteen (18) months after a Sale Event, the Accelerated Equity Benefit),
subject to his execution of the Release of Claims, (ii) the Accrued Obligations,
and (iii) at the end of the Severance Term, the Retention Bonus Amount, subject
to his execution of the Release of Claims.
(f)Termination by Employee without Good Reason. Employee may terminate his
employment without Good Reason by providing the Company thirty (30) days’
written notice of such termination. In the event of a termination of employment
by Employee under this Section 7(f), Employee shall be entitled only to the
Accrued Obligations. In the event of termination of Employee’s employment under
this Section 7(f), the Company may, in its sole and absolute discretion, by
written notice accelerate such date of termination without changing the
characterization of such termination as a termination by Employee without Good
Reason. Following such termination of Employee’s employment by Employee without
Good Reason, except as set forth in this Section 7(f), Employee shall have no
further rights to any compensation or any other benefits under this Agreement.





--------------------------------------------------------------------------------





For the avoidance of doubt, Employee’s sole and exclusive remedy upon a
termination of employment by Employee without Good Reason shall be receipt of
the Accrued Obligations.
(g)Release. Notwithstanding any provision herein to the contrary, the payment of
the Severance Benefits and the Retention Bonus Amount pursuant to subsection
(d) or (e) of this Section 7 (other than the Accrued Obligations) shall be
conditioned upon Employee’s execution, delivery to the Company, and
non-revocation of the Release of Claims (and the expiration of any revocation
period contained in such Release of Claims) in accordance with the time limits
set forth therein. If Employee fails to execute the Release of Claims in such a
timely manner, or timely revokes Employee’s acceptance of such release following
its execution, Employee shall not be entitled to any of the Severance Benefits.
Further, to the extent that any of the Severance Benefits constitutes
“nonqualified deferred compensation” for purposes of Section 409A of the Code,
any payment of any amount or provision of any benefit otherwise scheduled to
occur prior to the thirty-fifth (35th) day following the date of Employee’s
termination of employment hereunder, but for the condition on executing the
Release of Claims as set forth herein, shall not be made until the first
regularly scheduled payroll date following such thirty-fifth (35th) day, after
which any remaining Severance Benefits shall thereafter be provided to Employee
according to the applicable schedule set forth herein.
Section 8.Confidentiality Agreement; Cooperation.
(a)Confidentiality Agreement. As a condition of Employee’s employment with the
Company under the terms of this Agreement, Employee has executed and delivered
to the Company a Confidentiality Agreement. The parties hereto acknowledge and
agree that this Agreement and the Confidentiality Agreement shall be considered
separate contracts. In addition, Employee represents and warrants that he shall
be able to and will perform the duties of this position without utilizing any
confidential and/or proprietary information that Employee may have obtained in
connection with employment with any prior employer, and that he shall not (i)
disclose any such information to the Company, or (ii) induce any Company
employee to use any such information, in either case in violation of any
confidentiality obligation, whether by agreement or otherwise.
(b)Litigation and Regulatory Cooperation. During and after Employee’s
employment, Employee shall cooperate fully with the Company in the defense or
prosecution of any claims or actions now in existence or which may be brought in
the future against or on behalf of the Company which relate to events or
occurrences that transpired while the Company employed Employee, provided, that
the Employee will not have an obligation under this paragraph with respect to
any claim in which the Employee has filed directly against the Company or
related persons or entities. The Employee’s full cooperation in connection with
such claims or actions shall include, but not be limited to, being available to
meet with counsel to prepare for discovery or trial and to act as a witness on
behalf of the Company at mutually convenient times. During and after Employee’s
employment, Employee also shall cooperate fully with the Company in connection
with any investigation or review of any federal, state or local regulatory
authority as any such investigation or review relates to events or occurrences
that transpired while Employee was employed by the Company, provided Employee
will not have any obligation under this paragraph with respect to any claim in
which Employee has filed directly against the Company or related persons or
entities. The Company shall reimburse Employee for any reasonable out-of-pocket
expenses incurred in connection with Employee’s performance of obligations
pursuant to this Section 8(b).
Section 9.Taxes.
The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment, and social
insurance taxes, as shall be required by law. Employee acknowledges and
represents that the Company has not provided any tax advice to him in connection
with this Agreement and that Employee has been advised by the Company to seek
tax advice from Employee’s own tax advisors regarding this Agreement and
payments that may be made to him pursuant to this Agreement, including
specifically, the application of the provisions of Section 409A of the Code to
such payments. The Company shall have no liability to Employee or to any other
person if any of the provisions of this Agreement are determined to constitute
deferred compensation subject to Section 409A but that do not satisfy an
exemption from, or the conditions of, that section.
Section 10.Additional Section 409A Provisions.
Notwithstanding any provision in this Agreement to the contrary:
(a)If at the time of the Employee’s separation from service within the meaning
of Section 409A of the Code, the Company determines that the Employee is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Employee becomes entitled to
under this Agreement on account of the Employee’s separation from service is
“non-qualified deferred compensation” subject to Section 409A of the Code and
not otherwise exempt, such payment shall not be payable and such benefit shall
not be provided until the date that is the earlier of (i) six months and one day
after the Employee’s separation from service, or (ii) the Employee’s death. If
any such delayed cash payment is otherwise payable on an installment basis, the
first payment shall include a catch-up payment covering amounts that would
otherwise have been paid during the six-month period but for the application of
this provision, and the balance of the installments shall be payable in
accordance with their original schedule.





--------------------------------------------------------------------------------





(b)Each payment in a series of payments hereunder shall be deemed to be a
separate payment for purposes of Section 409A of the Code. Neither the Company
nor Employee shall have the right to accelerate or defer the delivery of any
such payments except to the extent specifically permitted or required by Section
409A.
(c)To the extent that any right to reimbursement of expenses or payment of any
benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A of the Code), (i) any such
expense reimbursement or payment shall be made by the Company no later than the
last day of the taxable year following the taxable year in which such expense
was incurred by Employee, (ii) the right to reimbursement, payment or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
and (iii) the amount of expenses eligible for reimbursement, payment or in-kind
benefits provided during any taxable year shall not affect the expenses eligible
for reimbursement or in-kind benefits to be provided in any other taxable year;
provided, that the foregoing clause shall not be violated with regard to
expenses reimbursed under any arrangement covered by Section 105(b) of the Code
solely because such expenses are subject to a limit related to the period the
arrangement is in effect.
(d)To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Employee’s termination of employment, then such payments or benefits shall be
payable only upon the Employee’s “separation from service.” The determination of
whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A‑1(h).
(e)The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party. While the payments and benefits provided
hereunder are intended to be structured in a manner to avoid the implication of
any penalty taxes under Section 409A of the Code, in no event whatsoever shall
the Company or any of its affiliates be liable for any additional tax, interest,
or penalties that may be imposed on Employee as a result of Section 409A of the
Code or any damages for failing to comply with Section 409A of the Code (other
than for withholding obligations or other obligations applicable to employers,
if any, under Section 409A of the Code).
Section 11.Successors and Assigns.
(a)The Company. This Agreement shall inure to the benefit of the Company and its
respective successors and assigns. This Agreement may be assigned by the Company
without Employee’s prior consent.
(b)Employee. Employee’s rights and obligations under this Agreement shall not be
transferable by Employee by assignment or otherwise, without the prior written
consent of the Company; provided, however, that if Employee shall die, all
amounts then payable to Employee hereunder shall be paid in accordance with the
terms of this Agreement to Employee’s devisee, legatee, or other designee, or if
there be no such designee, to Employee’s estate.
Section 12.Waiver and Amendments.
Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment,
or modification must be consented to on the Company’s behalf by the Board. No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.
Section 13.Severability.
If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.
Section 14.Governing Law and Jurisdiction.
This is a Massachusetts contract and shall be construed under and be governed in
all respects by the laws of the Commonwealth of Massachusetts without giving
effect to the conflict of laws principles of such state. With respect to any
disputes concerning federal law, such disputes shall be determined in accordance
with the law as it would be interpreted and applied by the United States Court
of Appeals for the First Circuit. To the extent that any court action is
initiated to enforce this Agreement, the parties hereby consent to the
jurisdiction of the state and federal courts of the Commonwealth of
Massachusetts. Accordingly, with respect to any such court action, Employee (a)
submits to the personal jurisdiction of such courts; (b) consents to service of
process; and (c) waives any other requirement (whether imposed by statute, rule
of court, or otherwise) with respect to personal





--------------------------------------------------------------------------------





jurisdiction or service of process.
Section 15.Notices.
(a)Place of Delivery. Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom or which it is intended at such address as may from time to time be
designated by it in a notice mailed or delivered to the other party as herein
provided; provided, that unless and until some other address be so designated,
all notices and communications by Employee to the Company shall be mailed or
delivered to the Company at its principal executive office, and all notices and
communications by the Company to Employee may be given to Employee personally or
may be mailed to Employee at Employee’s last known address, as reflected in the
Company’s records.
(b)Date of Delivery. Any notice so addressed shall be deemed to be given or
received (i) if delivered by hand, on the date of such delivery, (ii) if mailed
by courier or by overnight mail, on the first business day following the date of
such mailing, and (iii) if mailed by registered or certified mail, on the third
business day after the date of such mailing.
Section 16.Section Headings.
The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof or affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.
Section 17.Entire Agreement.
This Agreement, together with Confidentiality Agreement, the Company’s
Inducement Plan and any stock option agreement entered into between the Company
and Employee thereunder, constitute the entire understanding and agreement of
the parties hereto regarding the employment of Employee. This Agreement
supersedes all prior negotiations, discussions, correspondence, communications,
understandings, and agreements between the parties (including any offer letter
given to Employee) relating to the subject matter of this Agreement.
Section 18.Survival of Operative Sections.
Upon any termination of Employee’s employment, the provisions of Section 7
through Section 19 of this Agreement (together with any related definitions set
forth in Section 1 hereof) shall survive to the extent necessary to give effect
to the provisions thereof.
Section 19.Counterparts.
This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. The execution of this Agreement may be by actual or
facsimile signature.
Section 20.Gender Neutral.
Wherever used herein, a pronoun in the masculine gender shall be considered as
including the feminine gender unless the context clearly indicates otherwise.
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
AEGERION PHARMACEUTICALS, INC.
/s/ Mary Weger
By:     Mary Weger
Title:     Chief Performance Officer
EMPLOYEE
/s/ Roger Louis
By:    Roger Louis











--------------------------------------------------------------------------------





SCHEDULE “B”
GENERAL RELEASE AND WAIVER OF CLAIMS


In exchange for the severance benefits to be provided to me under the employment
agreement between me and Novelion Services USA, Inc. (“Novelion Services”),
dated as of November 28, 2016 (the “Employment Agreement”), to which I would not
otherwise be entitled, on my own behalf and that of my heirs, executors,
administrators, beneficiaries, personal representatives and assigns, I agree
that this General Release and Waiver of Claims (the “Release of Claims”) shall
be in complete and final settlement of any and all causes of action, rights and
claims, whether known or unknown, accrued or unaccrued, contingent or otherwise,
that I have had in the past, now have, or might now have, in any way related to,
connected with or arising out of my employment or its termination, under the
Employment Agreement, or pursuant to Title VII of the Civil Rights Act of 1964,
the Americans with Disabilities Act, the Age Discrimination in Employment Act,
as amended by the Older Workers Benefit Protection Act, the Worker Adjustment
and Retraining Notification Act, the Employee Retirement Income Security Act,
the wage and hour, wage payment and fair employment practices laws and statutes
of the Commonwealth of Massachusetts (each as amended from time to time), and/or
any other federal, state or local law, regulation or other requirement and, if
the employment laws of Canada apply to my employment, the Ontario and British
Columbia Employment Standards Acts, the Ontario and British Columbia Human
Rights Codes, and any other applicable Canadian or provincial law, regulation or
other requirement (each as amended from time to time) (collectively, the
“Claims”), and I hereby release and forever discharge Novelion Services, its
Affiliates (as defined in the Employment Agreement, and including for certainty
and without limitation QLT Inc. and Aegerion Pharmaceuticals, Inc.), and all of
their respective past, present and future directors, shareholders, officers,
members, managers, general and limited partners, employees, employee benefit
plans, administrators, trustees, agents, representatives, successors and
assigns, and all others connected with any of them (the “Releasees”), both
individually and in their official capacities, from, and I hereby waive, any and
all such Claims. This release shall not apply to (a) any claims that arise after
I sign this Release of Claims, including my right to enforce the terms of this
Release of Claims; (b) any claims that may not be waived pursuant to applicable
law; (c) any right to indemnification that I may have under the certificate of
incorporation or by-laws of Novelion Services, and any indemnification agreement
between me and Novelion Services or any insurance policies maintained by
Novelion Services; or (d) any right to receive any vested benefits under the
terms of any employee benefit plans and my award agreements thereunder.
I agree that the Releasees have satisfied all obligations to me under the
legislation referred to in the previous paragraph in relation to my employment
and the cessation of my employment, and I have considered any and all human
rights complaints, concerns, or issues arising out of or in respect to my
employment with Novelion Services, I am aware of my rights under the legislation
referred to in the previous paragraph, and I confirm that I am not asserting
such rights or advancing a human rights claim or complaint against the
Releasees.
Nothing contained in this Release of Claims shall be construed to prohibit me
from filing a charge with or participating in any investigation or proceeding
conducted by the federal Equal Employment Opportunity Commission or a comparable
state or local agency, provided, however, that I hereby agree to waive my right
to recover monetary damages or other individual relief in any charge, complaint
or lawsuit filed by me or by anyone else on my behalf.
In signing this Release of Claims, I acknowledge my understanding that I may
consider the terms of this Release of Claims for up to [twenty-one (21)
/forty-five (45)]1 days from the date I receive it and that I may not sign this
Release of Claims until after the date my employment with Novelion Services
terminates. I also acknowledge that I am hereby advised by Novelion Services to
seek the advice of an attorney prior to signing this Release of Claims; that I
have had sufficient time to consider this Release of Claims and to consult with
an attorney, if I wished to do so, or to consult with any other person of my
choosing before signing; and that I am signing this Release of Claims
voluntarily and with a full understanding of its terms.
I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in the Release of Claims. I understand that I may revoke this Release
of Claims at any time within seven (7) days of the date of my signing by written
notice to the Board of Directors of Novelion Services and that this Release of
Claims will take effect only upon the expiration of such seven-day revocation
period and only if I have not timely revoked it.
Intending to be legally bound, I have signed this Release of Claims under seal
as of the date written below.


Signature: /s/ Roger Louis
Name: Roger Louis
Date Signed: _______________________




 
1 To be determined by Novelion Services at the time of termination





--------------------------------------------------------------------------------





SCHEDULE “C”
CONFIDENTIALITY, ASSIGNMENT OF INTELLECTUAL PROPERTY AND NON-COMPETITION
AGREEMENT




[See attached]













































































































--------------------------------------------------------------------------------





NOVELION SERVICES USA, INC.
Employee Confidentiality, Assignment of Intellectual Property and
Non-Competition Agreement
In consideration and as a condition of my employment or continued employment by
Novelion Services USA, Inc. (the "Company"), I agree as follows:
1. Employee Acknowledgements. I acknowledge that I will be provided, and/or have
been provided, with trade secrets and/or valuable confidential business
information belonging to the Company and/or its Affiliates (as defined in
paragraph 19), and have developed and/or will develop substantial relationships
with prospective and existing customers and clients of the Company and its
Affiliates, and, as a result, shall benefit from the good will of the Company
and its Affiliates. I also acknowledge that the Company and its Affiliates have
invested substantial resources in the development of their trade secrets,
confidential business information, client relationships and good will and in
recruiting, hiring and training their professionals and staff. I further
acknowledge that I have received and/or will receive substantial training from
the Company and its Affiliates. I hereby acknowledge and agree that the Company
and its Affiliates have a legitimate interest in protecting their substantial
investment in their development of trade secrets, confidential information, good
will and a highly trained staff and that the covenants to which I agree to be
bound herein are necessary to protect such legitimate interests.
2. Proprietary Information. I agree that all information, whether or not in
writing, concerning the business, technology, business relationships or
financial affairs of the Company and its Affiliates which the Company (or
applicable Affiliate) has not released to the general public (collectively,
"Proprietary Information") is and will be the exclusive property of the Company
(or applicable Affiliate). By way of illustration, Proprietary Information may
include information or material which has not been made generally available to
the public, such as: (a) corporate information, including plans, strategies,
methods, policies, resolutions, negotiations or litigation; (b) marketing
information, including strategies, methods, customer identities or other
information about customers, prospect identities or other information about
prospects, or market analyses or projections; (c) financial information,
including cost and performance data, debt arrangements, equity structure,
investors and holdings, purchasing and sales data and price lists; and (d)
operational and technological information, including plans, specifications,
manuals, forms, templates, software, designs, methods, procedures, formulas,
discoveries, inventions, improvements, concepts and ideas; and (e) personnel
information, including personnel lists, reporting or organizational structure,
resumes, personnel data, compensation structure, performance evaluations and
termination arrangements or documents. Proprietary Information also includes
information received in confidence by the Company or its Affiliates from
customers or suppliers or other third parties.
3. Recognition of Company’s Rights. I will not, at any time, without the
Company's prior written permission, either during or after my employment,
disclose any Proprietary Information to anyone outside of the Company, or use or
permit to be used any Proprietary Information for any purpose other than the
performance of my duties as an employee of the Company. I will cooperate with
the Company and its Affiliates and use my best efforts to prevent the
unauthorized disclosure of all Proprietary Information. I will deliver to the
Company all copies of Proprietary Information in my possession or control upon
the earlier of a request by the Company or termination of my employment.
4. Rights of Others. I understand that the Company and its Affiliates are now
and may hereafter be subject to nondisclosure or confidentiality agreements with
third persons which require the Company (or applicable Affiliate) to protect or
refrain from use of proprietary information. I agree to be bound by the terms of
such agreements in the event I have access to such proprietary information.
5. Commitment to Company: Avoidance of Conflict of Interest. While an employee
of the Company, I will devote my full-time efforts to the Company's business and
I will not engage in any other business activity that conflicts with my duties
to the Company (including the services the Company provides to its Affiliates).
I will advise the Chief Executive Officer of the Company at such time as any
activity of either the Company or another business presents me with a conflict
of interest or the appearance of a conflict of interest as an employee of the
Company. I will take whatever action is requested of me by the Company to
resolve any conflict or appearance of conflict which it finds to exist.
6. Developments. I will make full and prompt disclosure to the Company of all
inventions, discoveries, designs, developments, methods, modifications,
improvements, processes, algorithms, databases, computer programs, formulae,
techniques, trade secrets, graphics or images, and audio or visual works and
other works of authorship, whether or not patentable or copyrightable, that are
created, made, conceived or reduced to practice by me (alone or jointly with
others) or under my direction during the period of my employment (collectively,
the "Developments"). I acknowledge that all work performed by me is on a "work
for hire" basis, and I hereby do assign and transfer and, to the extent any such
assignment cannot be made at present, will assign and transfer, to the Company
(or any Affiliate designated by the Company) and its successors and assigns all
my right, title and interest in all Developments that: (a) relate to the
business of the Company or its Affiliates or any customer of the Company or its
Affiliates or any of the products or services being researched, developed,
manufactured or sold by the Company or its





--------------------------------------------------------------------------------





Affiliates or which may be used with such products or services; or (b) result
from tasks assigned to me by the Company; or (c) result and/or are developed
during or after my employment from the use of premises or personal property
(whether tangible or intangible) owned, leased or contracted for by the Company
or its Affiliates (collectively, "Company-Related Developments"), and all
related patents, patent applications, trademarks and trademark applications,
copyrights and copyright applications, and other intellectual property rights in
all countries and territories worldwide and under any international conventions
("Intellectual Property Rights").
To preclude any possible uncertainty, I have set forth on Exhibit A attached
hereto a complete list of Developments that I have, alone or jointly with
others, conceived, developed or reduced to practice prior to the commencement of
my employment with the Company that I consider to be my property or the property
of third parties and that I wish to have excluded from the scope of this
Agreement ("Prior Inventions"). If disclosure of any such Prior Invention would
cause me to violate any prior confidentiality agreement, I understand that I am
not to list such Prior Inventions in Exhibit A but am only to disclose a cursory
name for each such invention, a listing of the party(ies) to whom it belongs and
the fact that full disclosure as to such inventions has not been made for that
reason. I have also listed on Exhibit A all patents and patent applications in
which I am named as an inventor, other than those which have been assigned to
the Company ("Other Patent Rights"). If no such disclosure is attached, I
represent that there are no Prior Inventions or Other Patent Rights. If, in the
course of my employment with the Company, I incorporate a Prior Invention into a
Company or Affiliate product, process or machine or other work done for the
Company or an Affiliate, I hereby grant to the Company (or any Affiliate
designated by the Company) a nonexclusive, royalty-free, paid-up, irrevocable,
worldwide license (with the full right to sublicense) to make, have made,
modify, use, sell, offer for sale and import such Prior Invention.
Notwithstanding the foregoing, I will not incorporate, or permit to be
incorporated, Prior Inventions in any Company-Related Development without the
Company's prior written consent.
This Agreement does not obligate me to assign to the Company of any of its
Affiliates any Development which, in the sole judgment of the Company,
reasonably exercised, is developed entirely on my own time and does not relate
to the business efforts or research and development efforts in which, during the
period of my employment, the Company or its Affiliates actually are engaged or
reasonably would be engaged, and does not result from the use of premises or
equipment owned or leased by the Company or its Affiliates. However, I will also
promptly disclose to the Company any such Developments for the purpose of
determining whether they qualify for such exclusion. I understand that to the
extent this Agreement is required to be construed in accordance with the laws of
any jurisdiction which precludes a requirement in an employee agreement to
assign certain classes of inventions made by an employee, this paragraph 6 will
be interpreted not to apply to any invention which a court rules and/or the
Company agrees, falls within such classes. I also hereby waive all claims to any
moral rights or other special rights which may have or accrue in any
Company-Related Developments or Intellectual Property Rights.
7. Documents and Other Materials. I will keep and maintain adequate and current
records of: (a) all Proprietary Information and Company-Related Developments
developed by me during my employment; and (b) all documentation regarding any
Intellectual Property Rights, which relate to such Proprietary Information and
Company-Related Developments. Such records will be available to and remain the
sole property of the Company (or applicable Affiliate of the Company) at all
times. All files, letters, notes, memoranda, reports, records, data, sketches,
drawings, notebooks, layouts, charts, quotations and proposals, specification
sheets, or other written, photographic or other tangible material containing
Proprietary Information, whether created by me or others, which come into my
custody or possession, are the exclusive property of the Company (or applicable
Affiliate) to be used by me only in the performance of my duties for the
Company. Any property situated on the premises of the Company or its Affiliates,
owned or purchased by the Company or its Affiliates, disseminated by the Company
or its Affiliates, and/or used or created by me for business purposes in the
course of my duties for the Company, including without limitation computers,
email accounts, cell phone records and text messages, disks and other storage
media, filing cabinets or other work areas, is the property of the Company (or,
if applicable, an Affiliate) and is subject to inspection by the Company at any
time with or without notice. In the event of the termination of my employment
for any reason, I will deliver to the Company all Company and Affiliate
property, including, without limitation, all Proprietary Information, all
documents related to Company-Related Developments, all computers, keys,
passwords, cell phones, entry cards, files, letters, notes, memoranda, reports,
records, data, sketches, drawings, notebooks, layouts, charts, quotations and
proposals, specification sheets, or other written, photographic or other
tangible material, and will not take or keep in my possession any Company or
Affiliate property or any copies (electronic or hard-copy) of such property.
8. Enforcement of Intellectual Property. I will cooperate fully with the
Company, both during and after my employment with the Company, with respect to
the procurement, maintenance and enforcement of Intellectual Property Rights in
Company-Related Developments. I will sign, both during and after the term of
this Agreement, all papers, including without limitation copyright applications,
patent applications, declarations, oaths, assignments of priority rights, and
powers of attorney, which the Company may deem necessary or desirable in order
to protect its (or any Affiliate’s) rights and interests in any Company-Related
Development. If the Company is unable, after reasonable effort, to secure my
signature on any such papers, I hereby irrevocably designate and appoint each
officer of the Company as my agent and attorney-in-fact to execute any such
papers on my behalf, and





--------------------------------------------------------------------------------





to take any and all actions as the Company may deem necessary or desirable in
order to protect its (or any Affiliate’s) rights and interests in any
Company-Related Development.
9. Non-Competition and Non-Solicitation. In order to protect the Proprietary
Information and good will of the Company and its Affiliates, during my
employment and for a period of twelve (12) months following the termination of
my employment for any reason (the "Restricted Period"), I will not directly or
indirectly, whether as owner, partner, shareholder, director, manager,
consultant, agent, employee, co-venturer or otherwise, engage, participate or
invest in any business activity anywhere in the world that develops,
manufactures or markets any products, or performs any services, that are
competitive (directly or indirectly) with the products or services of the
Company or its Affiliates, or products or services that the Company or its
Affiliates have under development or that are the subject of active planning at
any time during the last 24 months of my employment; provided that this shall
not prohibit any possible investment in publicly traded stock of a company
representing less than one percent of the stock of such company. In addition,
during the Restricted Period, I will not, directly or indirectly, in any manner,
for any purpose that is competitive with or detrimental to the business of the
Company or an Affiliate, (a) call upon, solicit, divert, take away, accept or
conduct any business from or with any of the customers or prospective customers
of the Company or its Affiliates, or any suppliers thereof, and/or (b) solicit,
entice, or attempt to persuade any other employee or consultant of the Company
or an Affiliate to leave the Company or Affiliate for any reason. I acknowledge
and agree that if I violate any of the provisions of this paragraph 9, the
running of the Restricted Period will be extended by the time during which I
engage in such violation(s).
10. Government Contracts. I acknowledge that the Company and/or its Affiliates
may have from time to time agreements with other persons or governmental
authorities which impose obligations or restrictions on the Company and/or its
Affiliates regarding inventions made during the course of work under such
agreements or regarding the confidential nature of such work. I agree to comply
with any such obligations or restrictions upon the direction of the Company. In
addition to the rights assigned under paragraph 6, I also assign to the Company
(or any of its nominees) all rights which I have or acquired in any
Developments, full title to which is required to be held by the particular
governmental authority under any contract between the Company and the given
governmental authority.
11. Prior Agreements. I hereby represent that, except as I have fully disclosed
previously in writing to the Company, I am not bound by the terms of any
agreement with any previous employer (other than Aegerion Pharmaceuticals, Inc.)
or other party to refrain from using or disclosing any trade secret or
confidential or proprietary information in the course of my employment with the
Company or to refrain from competing, directly or indirectly, with the business
of such previous employer or any other party. I further represent that my
performance of all the terms of this Agreement as an employee of the Company
does not and will not breach any agreement to keep in confidence proprietary
information, knowledge or data acquired by me in confidence or in trust prior to
my employment with the Company. I will not disclose to the Company or its
Affiliates or induce the Company or its Affiliates to use any confidential or
proprietary information or material belonging to any previous employer (other
than Aegerion Pharmaceuticals, Inc.) or others.
12.    Remedies Upon Breach.
(a)    Equitable Relief. I understand that the restrictions contained in this
Agreement are necessary for the protection of the business and goodwill of the
Company and its Affiliates and I consider them to be reasonable for such
purpose. Any breach of this Agreement is likely to cause the Company and its
Affiliates substantial and irrevocable damage and therefore, in the event of
such breach, the Company and/or any Affiliate affected by such breach, in
addition to such other remedies which may be available, will be entitled to seek
specific performance and other injunctive relief, without the posting of a bond.
(b)    Indemnification. If I violate this Agreement, in addition to all other
remedies available to the Company and any affected Affiliates at law, in equity,
and under contract, I agree that I am obligated to pay all the Company's (or, if
applicable, Affiliate’s) costs of enforcement of this Agreement, including
attorneys' fees and expenses. I also agree that I will defend, indemnify and/or
hold the Company and its Affiliates harmless from and against any and all
liabilities, losses, damages, claims or demands whatsoever (including expenses,
court costs and reasonable attorneys' fees) asserted against or incurred by the
Company or any Affiliate as a result of or by reason of the Company or such
Affiliate having to defend any claim arising from my use of proprietary or trade
secret information of a prior employer or my breach of a restrictive covenant
with any prior employer, and from any damages resulting from a final judgment or
reasonable settlement of such claims. This indemnification shall include, but
not be limited to, claims for infringement of patents, trademarks or copyrights,
misappropriation of trade secrets or confidential information, and/or breach of
any restrictive covenants, and is without prejudice to any other rights held by,
or remedies available to, the Company or its Affiliates at law.
13.    Use of Voice, Image and Likeness. During the period of my employment, I
give the Company and its Affiliates permission to use any and all of my voice,
image and likeness, with or without using my name, in connection with the
products and/or services of the Company and/or its Affiliates, for the purposes
of advertising and promoting such products and/or services





--------------------------------------------------------------------------------





and/or the Company and/or its Affiliates, and/or for other purposes deemed
appropriate by the Company in its reasonable discretion, except to the extent
expressly prohibited by law.
14. Publications and Public Statements. I will obtain the Company's written
approval before publishing or submitting for publication any material that
relates to my work at the Company (including in connection with its Affiliates)
and/or incorporates any Proprietary Information.
15. No Employment Obligation. I understand that this Agreement does not create
an obligation on the Company or any other person to continue my employment. I
acknowledge that, unless otherwise agreed in a formal written employment
agreement signed on behalf of the Company by an authorized officer, my
employment with the Company is at will and therefore may be terminated by the
Company or me at any time and for any reason, with or without cause.
16. Survival and Assignment by the Company. I understand that my obligations
under this Agreement will continue in accordance with its express terms
regardless of any changes in my title, position, duties, salary, compensation or
benefits or other terms and conditions of employment. I further understand that
my obligations under this Agreement will continue following the termination of
my employment regardless of the manner of such termination and will be binding
upon my heirs, executors and administrators. The Company will have the right to
assign this Agreement to its Affiliates, successors and assigns. I expressly
consent to be bound by the provisions of this Agreement for the benefit of the
Company or any parent, subsidiary or affiliate to whose employ I may be
transferred without the necessity that this Agreement be resigned at the time of
such transfer.
17. Updating Information to the Company: Disclosure to Future Employers. For
twelve (12) months following termination of my employment, I will (a) notify the
Company of any change in my address and of each subsequent employment or
business activity, including the name and address of my employer or other
post-Company employment plans and the nature of my activities, and (b) provide a
copy of this Agreement to any prospective employer, partner or co-venturer prior
to entering into an employment, partnership or other business relationship with
such person or entity.
18.    Reimbursement. I hereby authorize the Company at any time during or after
the term of my employment to withhold from any amounts otherwise owed to me
(including, but not limited to, salary, bonus, severance, commissions and
expense reimbursements) to the fullest extent permitted by applicable law: any
and all amounts due to the Company from me, including, but not limited to, cash
advances, draws, travel advances, overpayments made by the Company to me,
amounts received by me due to the Company's error, unpaid personal credit card
or phone charges or any other debt I owe to the Company for any reason,
including amounts with respect to misuse or misappropriation of Company assets
or breach of this Agreement.
19. Application to Affiliates. I acknowledge that my duties as an employee of
the Company may include providing certain management services to QLT Inc.,
Aegerion Pharmaceuticals, Inc., and other current or future affiliates of the
Company within the meaning of the Delaware General Corporation Law (collectively
the “Affiliates” and each an “Affiliate”), on behalf of the Company. I agree
that each such Affiliate will have the same rights that the Company has under
this Agreement (including the right to indemnification and other remedies under
paragraph 12), and that I will have the same obligations to each Affiliate as I
have to the Company under this Agreement, as if such Affiliate was a signatory
to this Agreement instead of the Company, except that if there is any conflict
between my obligations under this Agreement to the Company and to one or more of
its Affiliates, my obligations to the Affiliate will prevail. I acknowledge to
each Affiliate that it has direct rights against me under this Agreement. To the
extent required by law to give full effect to these direct rights, I acknowledge
and agree that the Company is and will be deemed to be acting as agent or
trustee on behalf of and for the benefit of each Affiliate.
20. Severability. In case any provisions (or portions thereof) contained in this
Agreement shall, for any reason, be held invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein. If, moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.
21. Interpretation. This Agreement will be deemed to be made and entered into in
the Commonwealth of Massachusetts, and will in all respects be interpreted,
enforced and governed under the laws of the Commonwealth of Massachusetts. I
hereby agree to consent to personal jurisdiction of the state and federal courts
situated within Suffolk County, Massachusetts for purposes of enforcing this
Agreement, and waive any objection that I might have to personal jurisdiction or
venue in those courts.
[Remainder of this page intentionally left blank]









--------------------------------------------------------------------------------





I UNDERSTAND THAT THIS AGREEMENT AFFECTS IMPORTANT RIGHTS. BY SIGNING BELOW, I
CERTIFY THAT I HAVE READ IT CAREFULLY AND AM SATISFIED THAT I UNDERSTAND IT
COMPLETELY.
IN WITNESS WHEREOF, the undersigned has executed this Employee Confidentiality,
Assignment of Intellectual Property and Non-Competition Agreement as a sealed
instrument as of the date set forth below.


Signed: /s/ Roger Louis
Name: Roger Louis


Date: _____________________________________

























































--------------------------------------------------------------------------------





EXHIBIT A


To:    Novelion Services USA, Inc. (the “Company”)
From:     Roger Louis
Date: __________________________
SUBJECT:    Prior Inventions
The following is a complete list of all inventions or improvements that have
been made or conceived or first reduced to practice by me alone or jointly with
others prior to my engagement by the Company:
No inventions or improvements
See below:
_______________________________________________________________________
_______________________________________________________________________
_______________________________________________________________________
Additional sheets attached
The following is a list of all patents and patent applications in which I have
been named as an inventor:
None
See below:
_______________________________________________________________________
_______________________________________________________________________
_______________________________________________________________________





















